       Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 1 of 17



                   IN THE UNITED STATES DISTRICT COURT

                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                               WESTERN DIVISION



UNITED STATES OF AMERICA



V.                                           CRIMINAL NO. 5:20-cr-1-DCB-LRA

ROY RAY, III                                                      DEFENDANT

                                     ORDER

       This matter is before the Court on the Defendant Roy Ray,

III (“Ray”)’s Motion to Suppress. [ECF No. 22]. On July 14,

2020, the Court held a hearing on the Motion. The Defense

requested time to submit additional briefing, which the Court

granted. Having heard from the parties, considered the Motion,

supplemental briefing, and applicable statutory and case law,

the Court finds as follows:

                                  BACKGROUND

         On August 1, 2019, at approximately 11:00 a.m., six deputies

with    the   Adams   County   Sherriff’s     Department   –   Deputy   Thomas

McGinty, Corporal Luke Brumfield, Sergeant Lee Best, Lieutenant

Stanley Searcy, Captain Keith Myles, and Major Shane Daugherty –

traveled to the home of Ashley Coon and her son Triston. The

officers were looking for a man named Calvin Perry, also known as

Cotton. After arriving at the Coon’s home, Corporal Brumfield

                                       1
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 2 of 17



knocked on the side door of the house. Ray opened the door and

allowed the deputies entry. Triston and his girlfriend were in the

house, but Cotton was not there.

     Deputies knew of an outstanding arrest warrant issued by the

Mississippi    Department    of    Corrections     (“MDOC”)    for       Ray.

Accordingly, Deputy McGinty arrested Ray, handcuffed him, and

escorted him out of the house, where he sat on the back of a pickup

truck. Major Daugherty and Captain Myles stayed with Ray while the

other deputies were inside the house. Ray was not Mirandized when

he was arrested.

     While Ray was outside, Deputy McGinty went back into the house

and asked Triston if Ray possessed a gun and, if so, where it was

located. Triston replied, “I know he’s got one, I don’t know where

it’s at.” See Gov’t Ex. 2, Bodycam Video, ECF No. 33-2, at 9:58.

Deputy McGinty reminded Triston that a gun could not be in the

home because Triston’s mother is a convicted felon. Still, Triston

insisted he had not recently observed Ray with a gun.

     Prior to reading Ray his Miranda rights, Deputy Thomas McGinty

asked the Defendant (a) if a gun was inside the house, (b) where

the gun was located, and (c) who possessed the gun. Ray told Deputy

McGinty that he possessed a gun and that it was on the couch.

Deputy McGinty went back in the house and recovered the gun off

the couch. Ray was then transported to the Sheriff’s Office.



                                    2
      Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 3 of 17



      Later that day, at approximately 6:30 p.m., Deputy McGinty

interviewed Ray at the Sheriff’s Office. Before starting the

interview, Deputy McGinty provided Ray with water and administered

the full range of Miranda warnings. He ensured that Ray understood

each right. Moreover, Deputy McGinty advised Ray that he did not

have to answer any questions, and that he could stop the interview

at any time.

      During this encounter, Ray wore an orange jail uniform. The

interview was relaxed and involved only Deputy McGinty and Ray.

The   tone   of   the   interview   was   conversational,      and    it   lasted

approximately twenty minutes. During the first fifteen minutes,

Deputy    McGinty’s     questions    focused   on    the   whereabouts       and

activities     of   Cotton,   including    drug     activity    and    property

presumably in Cotton’s possession.

      During these first fifteen minutes, Deputy McGinty neither

questioned Ray about the gun nor confronted Ray with his previous

statements made at Triston’s house. While informing Deputy McGinty

of different activities involving Cotton, Ray voluntarily told

Deputy McGinty that he possessed the gun found earlier that day

because some people had a problem with him. [ECF No. 35] at 4.

Deputy McGinty then asked follow-up questions focusing on the

person who provided Ray the gun.

                                    Discussion

Pre-Miranda Statements

                                      3
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 4 of 17



     The Defendant seeks to suppress his pre-Miranda statements

elicited at the Coon residence. In Miranda v. Arizona, 384 U.S.

436, 444 (1966), the Supreme Court established that prior to a

criminal suspect’s custodial interrogation, “the person must be

warned that he has a right to remain silent, that any statement

he does make may be used as evidence against him, and that he

has a right to the presence of an attorney, either retained or

appointed.” The prosecution may not “use statements, whether

exculpatory or inculpatory, stemming from custodial

interrogation of the defendant unless it demonstrates the use of

procedural safeguards effective to secure the privilege against

self-incrimination.” Id. The Government recognizes this and has

stated that it does not intend to use these statements during

its case-in-chief, as the statements were made after Ray was

handcuffed and before he was Mirandized. [ECF No. 35] at 4.

Accordingly, the Court finds that the statements made prior to

Ray being administered his Miranda warnings should be

suppressed.

Post-Miranda Statements

     Ray claims that his statements made at the Sheriff’s Office

should be suppressed for two reasons: (1) the statements were

obtained using a coercive two-step strategy; and (2) that United

States v. Tovar, 719 F.3d 376 (5th Cir. 2013) requires



                                    4
         Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 5 of 17



     suppression. The Court will first address the Defendant’s claim

     that law enforcement utilized a coercive two-step strategy.

I.   Coercive Two Step Strategy

          Where a “two-step interrogation technique was used in a

     calculated way to undermine the Miranda warning,” “post warning

     statements    that   are   related   to   the   substance   of   prewarning

     statements must be excluded unless curative measures are taken

     before the post warning statement is made.” United States v.

     Gonzalez, No. 19-50725, 2020 WL 3053390, at *7 (5th Cir. 2020)

     (quoting Missouri v. Seibert, 542 U.S. 600, 622 (2004) (Kennedy,

     J., concurring in the judgment)); see also, e.g., United States v.

     Nunez-Sanchez, 478 F.3d 663, 668 (5th Cir. 2007). This forbidden

     two-step     strategy   “involves    an   interrogator   relying    on   the

     defendant’s     prewarning   statement     to   obtain   the     postwarning

     statement used against [him] at trial, by confronting the defendant

     with [his] inadmissible prewarning statements and pushing [him] to

     acknowledge them.” Id. (quoting United States v. Delgado-Arroyo,

     358 F. App'x 530, 532 (5th Cir. 2009)(per curiam)(cleaned up)).

          “If we determine that agents employed a calculated strategy

     to evade Miranda with the proscribed two-step interrogation, we

     must determine if they took curative measures ‘to ensure that a

     reasonable person in the suspect’s situation would understand the

     import and effect of the Miranda warning and of the Miranda

     waiver.’” Id. (citing Seibert, 542 U.S. at 622 (Kennedy, J.,

                                           5
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 6 of 17



concurring in the judgment)). But, if we conclude that agents used

no such tactic, the admissibility of the warned statements is

“governed by the principles of Elstad.” Id.

     Therefore, as a preliminary matter, the Court must first

determine   whether    law    enforcement     employed    the    two-step

interrogation strategy prohibited by Seibert. Ray argues that the

agents deliberately waited to give Miranda warnings until he had

made an incriminating statement. The Defendant claims that a

conversation between Deputy McGinty and his supervisor, Major

Daugherty, “reveals a police strategy adapted to undermine the

Miranda warnings.” [ECF No. 32] at 7. As the Defendant writes in

his supplemental briefing:

     “Deputy McGinty knew that he was supposed to Mirandize
     Mr. Ray before asking him about the gun, but he did not.
     Then we hear Deputy McGinty and Major Daugherty
     discussing Mirandizing Mr. Ray at the Sheriff’s Office
     and obtaining another statement from him. Mr. Ray fell
     into their trap when brought up the gun during the
     interrogation at the Sheriff’s Office. But even if he
     had not brought up the gun, Deputy McGinty would have.
     These facts fit squarely into the prohibited ‘question
     first’ tactic.   Therefore, Mr. Ray’s second statement
     about possessing a gun must be suppressed.”


Id. at 11–12. Under cross-examination, Deputy McGinty consistently

testified that he did not employ a strategy to undermine the

protections of Miranda. He testified that he did not know if Ray

possessed a gun, but that he suspected as much. Notably, Ray was




                                    6
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 7 of 17



arrested and handcuffed for a MDOC violation unrelated to gun

possession.

     Prior to finding the gun, Officer McGinty did not know if Ray

would or would not be charged with being a felon in possession.

Major Daugherty informed Deputy McGinty that, if he found a gun,

he had to Mirandize Ray because, at that point, he would be charged

with a crime. The Defendants assert that this was a “directive to

get incriminating statements and evidence from Mr. Ray, then

Mirandize him, then interview him and get a second statement.”

[ECF No. 32] at 8.

     Ray   acknowledges   that     Major   Daugherty’s   instructions    to

Deputy McGinty were to cure any potential Miranda problems. [ECF

No. 32] at 15(“Also, we know from Major Daugherty’s directions to

Deputy McGinty that they were trying to cure the Miranda problem

by taking Mr. Ray to the Sheriff’s Office and obtain a second

statement from him after giving the Miranda warning.”). Deputy

McGinty    has   been   employed    with   the   Sheriff’s   Office      for

approximately two years. As his supervisor, Major Daugherty was

likely making sure that Deputy McGinty did not run afoul of

Miranda. The Court is not persuaded by the Defendant’s argument

that law enforcement utilized a police strategy to undermine the

protections afforded by Miranda. There are multiple explanations,

many which have been presented to the Court, that would justify



                                     7
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 8 of 17



the conversation between Major Daugherty and Deputy McGinty about

the need to Mirandize Ray after finding the gun.

     Officer McGinty admitted that it was his practice not to

Mirandize persons who are arrested on a warrant until they are at

the Sherriff’s Office. However, he explained that he waited because

he did not typically plan on asking any questions of persons who

are arrested on an outstanding warrant until they are at the

Sherriff’s Office in the interview room. He also noted that he

does not Mirandize suspects if he is not planning on charging them

with a crime.

     The Court finds United States v. Lim to be instructive to

these facts. See 897 F.3d 673 (5th Cir. 2018). In Lim, officers

placed the alien defendant under formal arrest before questioning

him, he was not Mirandized until after the initial questioning,

during his pre-Miranda questioning he admitted to having a gun and

instructed the officers where to find it, the defendant was then

Mirandized at which point he answered questions about where he

obtained the gun. See Lim, 897 F.3d at 690. Furthermore, the

questioning officer admitted that it was his standard policy not

to Mirandize an alien until after it appeared that criminal charges

might be filed. See id. at 692.

     The Fifth Circuit accepted the officer’s Miranda policy,

noting that the officer “had that policy because the cases against

these [alien] arrestees were completed, so he is not investigating

                                    8
    Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 9 of 17



or attempting to elicit incriminating responses.” Id. at 692. The

Fifth Circuit noted that the evidence suggested that Lim was calm

and cooperative, and the agents did not act aggressively or with

hostility. See id. at 692. Despite the questioning officer’s

Miranda policy, the Court found that there was nothing in the

circumstances or nature of the questioning to indicate coercion or

a deliberate attempt to employ a two-step strategy. See id.

     In the instant case, Officer McGinty noted that he did not

Mirandize persons who have been arrested on an outstanding warrant

until they were at the police station. The reasoning behind this

delayed reading of Miranda rights to a person arrested on a warrant

is similar to that in Lim, inasmuch as there is no immediate need

to investigate or elicit incriminating statements when a person is

to be arrested pursuant to a warrant. Instead of asking questions

at the scene, officers often wait until they are in an interview

room that has recording/video capabilities and that contains the

proper Miranda waiver forms. However, like in Lim, when Officer

McGinty asked if there was a gun and then found one belonging to

Ray at the scene, the circumstances changed, and Miranda warnings

were then given. After Ray was Mirandized, he was taken directly

to the Sheriff’s Office where he was held in a jail cell for

approximately six and a half hours until Deputy McGinty proceeded

to interrogate him.



                                    9
     Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 10 of 17



       Upon careful review of the exhibits, the Court notes that in

the interrogation by Officer McGinty the defendant was being

questioned about his knowledge involving property allegedly or

possibly stolen by someone else. It was during this time in the

interview that Ray acknowledged that he was in possession of a

firearm. His statement was voluntary, and there is no evidence

whatsoever of coercion or any other oppressive tactics which have

been    identified     in   other   cases     which   have      resulted   in   the

suppression of evidence. The Court observed that at all times Ray

was both calm and cooperative and was not the subject of aggressive

or   hostile   coercive     strategy    on    the   part   of    law   enforcement

personnel.

       Ray does not claim that Deputy McGinty was hostile or employed

exhaustive,        psychological    tactics     during       either     interview.

Further, Ray was not confronted with his pre-Miranda statements,

or     pressured     into   accepting    or     repeating       his    pre-Miranda

statements regarding his knowledge and possession of the gun during

his later, post-Miranda interview. The record shows that Ray

voluntarily offered the information regarding the gun when being

questioned about Cotton, the original target of the deputies’

earlier mission. See Gonzalez, 2020 WL 3053390, at *8(stating that

the “record shows that agents did not confront [the defendant]

with the statements that had been made” prior to being read his

Miranda rights.)

                                        10
     Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 11 of 17



      Moreover, there were approximately six hours between the two

interrogations. Stated plainly, the interrogations were not a

continuous,     coercive      interrogation     done   without    a   substantial

break or meaningful administration of Miranda warnings. It is clear

from the exhibits that the tone was conversational. [ECF No. 25]

at 3. See Gonzalez, 2020 WL 3053390, at *8(“the circumstances,

nature, and tone of the questioning do not suggest ‘that coercion

or other improper tactics were used’”)(quoting Nunez-Sanchez, 478

F.3d at 668)). Having carefully reviewed the exhibits and listened

to the testimony of the arresting and interrogating officer, the

Court is not persuaded that law enforcement utilized a coercive

two-step      strategy   to   trap   Ray    into   adopting    his    pre-Miranda

statements after being read his Miranda rights.

      However, even assuming arguendo that a deliberate two-step

strategy was used, there were sufficient curative measures taken

to   permit    the   introduction    of     a   post-Miranda     statement.   See

Seibert, 542 U.S. at 603. In his concurrence, Justice Kennedy

explains effective curative measures:

      “Curative measures should be designed to ensure that a
      reasonable person in the suspect’s situation would
      understand the import and effect of the Miranda warning
      and of the Miranda waiver. For example, a substantial
      break in time and circumstances between the prewarning
      statement and the Miranda warning may suffice in most
      circumstances, as it allows the accused to distinguish
      the two contexts and appreciate that the interrogation
      has taken a new turn.”



                                       11
     Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 12 of 17



Seibert, 542 U.S. at 622(Kennedy, J., concurring in the judgment).

In this case, there were approximately six and a half hours between

interviews. Ray was held in a jail cell and was wearing an orange

jail uniform, clearly not free to leave. This shows a sufficient

break in time and circumstances to alert Ray of the seriousness of

the situation and the importance of Miranda.

      Accordingly, inasmuch as this Court finds that there was no

coercive two-step strategy to undermine Miranda – or, assuming

there had been, that there were sufficient curative measures –

this case is governed by Elstad, under which the “relevant inquiry

is whether… the second statement was also voluntarily made.” Oregon

v. Elstad, 470 U.S. 298, 318.

Oregan v. Elstad

      Because the Court finds that Ray’s post-Miranda interview was

free from coercion, the statements made in that interview are

admissible so long as his pre-warning statements were voluntarily

made. “[A] statement is involuntary ... if the tactics employed by

law enforcement officials constitute a Fifth Amendment due process

violation and are so offensive to a civilized system of justice

that they must be condemned.” Lim, 897 F.3d at 692(citing United

States v. Hernandez, 200 F. App'x 283, 287 (5th Cir. 2006)(internal

quotation omitted)). “The Supreme Court has rejected a presumption

of   coercive     effect    where   the       suspect’s   initial    inculpatory

statement,      though     technically    in     violation   of     Miranda,   was

                                         12
         Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 13 of 17



      voluntary.” Gonzalez, 2020 WL 3053390, at *8 (internal citation

      omitted).

           In the instant case, Ray does not assert or suggest that his

      pre-Miranda statement was involuntary. Moreover, the Court has

      reviewed the video of Ray’s pre-Miranda statement and does not

      find that it was involuntarily given. Therefore, the initial

      failure of law enforcement officers to administer the warnings

      required by Miranda, did not taint the Defendant’s subsequent

      admission after he was fully advised of and waived his Miranda

      rights.

II.   United States v. Tovar

           The Defendant also asserts that Ray’s statements should be

      suppressed under the Fifth Circuit’s holding in United States v.

      Tovar, 719 F.3d 376 (5th Cir. 2013). In Tovar, the Fifth Circuit

      considered   whether   a   post-Miranda   statement    following   a   pre-

      Mirandized statement was admissible. Tovar, 719 F.3d at 387. The

      Court   found   Tovar’s    post-Miranda   statements    were   admissible

      because they were “a product of free will” under Wong Sun v. United

      States, 371 U.S. 471 (1963). Id. at 388.

           In Wong Sun, the Supreme Court held that the exclusionary

      rule may be used to suppress verbal statements as inadmissible

      fruit of a poisonous tree. “[V]erbal evidence which derives so

      immediately from an unlawful entry and an unauthorized arrest… is

      no less the ‘fruit’ of official illegality than the more common

                                         13
   Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 14 of 17



tangible fruits of the unwarranted intrusion.” Wong Sun, 371 U.S.

at 485. However, the fruit of the poisonous tree doctrine is

limited to evidence that is “derived from the exploitation of an

illegal search or seizure.” United States v. Dortch, 199 F.3d 193,

200 (5th Cir. 1999), opinion corrected on denial of reh’g, 203

F.3d 883 (5th Cir. 2000), was abrogated on other grounds by United

States v. Birgham, 382 F.3d 500 (2004).

     The prosecution contends that Tovar does not apply because it

and Wong Sun only apply to statements that are derivative of a

Fourth Amendment violation. The Defendant argues that Tovar does

not require a Fourth Amendment violation in order to suppress

statements, made after proper Miranda warnings and a valid waiver

of rights, if the police obtained an earlier voluntary but unwarned

admission.   The    Defendant    reaches    this   conclusion   because,   in

Tovar, the there was no illegal search, i.e., no Fourth Amendment

violation. See Tovar, 719 F.3d at 386(finding that the search

warrant was supported by probable cause). Yet, the Fifth Circuit

found that Tovar’s post-Miranda statements were admissible as a

“product of free will under Wong Sun.” Id. at 388.

     However, the Fifth Circuit reviewed Tovar’s statements under

the assumption that they were unlawfully obtained. See id. at

387(“Assuming      arguendo     that   Tovar’s     first    statements   were

unlawfully   obtained,    the    central    question   is   whether   Tovar’s

subsequent post-Miranda admissions were voluntary – that is, not

                                       14
   Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 15 of 17



a product of coercion or duress – and sufficiently an act of free

will to purge the primary taint.”)(internal quotation omitted).

Therefore, while there was no actual Fourth Amendment violation,

the Fifth Circuit conducted a thorough analysis that evaluated the

law as if there had been a violation. Moreover, the court in Tovar

quotes a prior Fifth Court decision that limits the fruit of the

poisonous tree doctrine to evidence “derived from the exploitation

of an illegal search or seizure.” Id. at 386–87(quoting Dortch,

199 F.3d at 200). As such, this Court is not persuaded that Tovar

extends   the   narrow   ruling       of    Wong   Sun    beyond     cases    with   a

constitutional    violation.      A    procedural        violation    of     Miranda,

without more, is not a constitutional violation.

     In Elstad, the Supreme Court explained the difference between

a Fourth Amendment violation and a procedural Miranda violation:

     “[A] procedural Miranda violation differs in significant
     respects from violations of the Fourth Amendment, which
     have traditionally mandated a broad application of the
     ‘fruits’ doctrine. The purpose of the Fourth Amendment
     exclusionary rule is to deter unreasonable searches, no
     matter how probative their fruits. The exclusionary
     rule, ... when utilized to effectuate the Fourth
     Amendment, serves interests and policies that are
     distinct from those it serves under the Fifth. Where a
     Fourth Amendment violation ‘taints’ the confession, a
     finding of voluntariness for the purposes of the Fifth
     Amendment   is  merely   a  threshold   requirement   in
     determining whether the confession may be admitted in
     evidence. Beyond this, the prosecution must show a
     sufficient break in events to undermine the inference
     that the confession was caused by the Fourth Amendment
     violation.



                                           15
      Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 16 of 17



Elstad,       470    U.S.    at    306(internal        citations      and     quotations

omitted). If a suspect’s constitutional rights are not infringed,

then “the case is not controlled by the doctrine expressed in Wong

Sun    that    the    fruits      of   a   constitutional          violation    must   be

suppressed.” Id. at 308. Furthermore, when the alleged “fruit” of

a noncoercive violation of Miranda is the accused’s own voluntary

testimony, the introduction of a post-Miranda statement is not a

violation of the defendant’s Fifth Amendment rights. See id.

       Suppressing the defendant’s testimony would not further the

general goals of deterring improper police conduct or the Fifth

Amendment goal of assuring trustworthy evidence. Therefore, “if

errors are made by law enforcement officers in administering the

prophylactic Miranda procedures, they should not breed the same

irremediable consequences as police infringement of the Fifth

Amendment itself.” Id. at 309. “It is an unwarranted extension of

Miranda to hold that a simple failure to administer the warnings,

unaccompanied         by    any   actual    coercion         or   other   circumstances

calculated to undermine the suspect’s ability to exercise his free

will,    so    taints      the    investigatory        process     that   a   subsequent

voluntary       and        informed    waiver      is        ineffective       for   some

indeterminate         period.”      Elstad,      470    at    309.   “Though     Miranda

requires that the unwarned admission must be suppressed, the

admissibility of any subsequent statement should turn in these



                                            16
      Case 5:20-cr-00001-DCB-LRA Document 36 Filed 08/19/20 Page 17 of 17



circumstances solely on whether it is knowingly and voluntarily

made.” Id.


       In the instant case, the Court has found that there was no

coercion,     or   any   circumstances      calculated   to   undermine     the

suspect’s ability to exercise his free will. As such, Wong Sun

does not apply to these facts. The Defendant does not assert that

his post-Miranda statements were not voluntarily or knowing. The

Court has reviewed the interrogation, post-Miranda, and finds that

the    Defendant    knowingly    and   voluntarily    waived    his   rights.

Therefore, the Court finds that there is no reason to exclude Ray’s

post-Miranda statements which were knowingly and voluntarily made

after being fully advised of his rights.

       Accordingly,

       IT IS HEREBY ORDERED that the Defendant’s Motion to

Suppress [ECF No. 22] is GRANTED in part and DENIED in part. The

Defendant’s pre-Miranda statements are suppressed, whereas his

post-Miranda statements are not.

       SO ORDERED this the 19th day of August, 2020.



                                             _/s/ David Bramlette_________
                                              UNITED STATES DISTRICT JUDGE




                                       17
